Citation Nr: 0010670	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Minneapolis, 
Minnesota


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in connection with private hospitalization from May 
17, 1997 to May 28, 1997.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 1997 by 
the Medical Administration Service (MAS) of the Minneapolis, 
Minnesota, VA Medical Center.


REMAND

I. Factual Background

The veteran is in receipt of a 100 percent schedular 
disability rating for his service-connected post-traumatic 
stress disorder, and a noncompensable rating for service-
connected left ear hearing loss.  In a letter dated in 
September 1998, the veteran contends that he is entitled to 
"medical coverage benefits without limitation on the 
condition of care needed and the classification deemed as 
emergency care."

A Report of Contact with the veteran dated in June 1997 
reflects the veteran's claim for payment for expenses 
incurred during private hospitalization from May 17, 1997 to 
May 28, 1997 at Healtheast St. John's Hospital in Maplewood, 
Minnesota.  Prior to this period of hospitalization, the 
evidence of record reflects that the veteran had been taken 
by ambulance to Ramsey Medical Center, where he was 
hospitalized from May 14, 1997 to May 15, 1997.  On May 15, 
1997, because lifting of plaque from the femoral arterial 
wall caused pain and coldness to the right lower extremity, 
the veteran decided to leave Ramsey Medical Center, and 
signed out against medical advice.  An Emergency Department 
report from Healtheast St. John's Hospital in Maplewood, 
Minnesota, reflects that the veteran signed out because of 
his perception that no one was listening to him regarding his 
leg.  The Report of Contact reflects the veteran reporting 
that he did not like to come to the VA medical center because 
of his post-traumatic stress disorder.  

The Report of Contact reflects that, on May 17, 1997, the 
veteran's wife drove him to Healtheast St. John's Hospital 
because of complaints of chest pain.  An Emergency Department 
report from Healtheast St. John's Hospital dated May 17, 
19997 reflects that the veteran was seen in the emergency 
room with complaints of right leg pain and feelings of 
coldness to the right leg since several hours after 
angioplasty during hospitalization at VA.  Because of severe 
arterial insufficiency due to diffuse atherosclerotic 
disease, with bilateral superficial femoral artery occlusion 
and left external iliac artery stenosis, the veteran was 
admitted. 

The veteran remained hospitalized until May 28, 1997, during 
which time he was treated for peripheral vascular disease, 
status post aortobifemoral bypass.  On May 20, 1997, he 
underwent aortobifemoral bypass, and on May 21, 1997 he was 
taken to the operating room again as one of the stitches had 
apparently caused a stitch hole in the aorta and he had some 
blood loss into the abdomen, and the veteran received blood 
transfusions and was also on the ventilator for a short time.  
The discharge diagnoses were peripheral vascular disease, 
status post aortobifemoral bypass, angina, and acute renal 
failure secondary to cardiac arrhythmia and hypotension.  

The August 1997 letter decision by the MAS currently on 
appeal reflects that the veteran's claim for payment was 
denied because VA facilities were feasibly available to 
provide the care.  

In a letter to his U.S. senator dated in September 1997, the 
veteran wrote that, following his release from the VA 
hospital, "over the weekend, I had another blood clog [sic] 
which prompt[ed] another emergency visit to a nearby hosiptal 
[sic]" because VA "is not set up to handle an emergency 
over the weekend."  He also wrote that VA was notified of 
his hospitalization and VA recommended that, because he was 
getting emergency medical care at the private hospital, he 
"could seek follow-up care with V.A. after my condition 
stabilize[d]."

A review by a VA fee basis staff physician dated November 4, 
1997 indicates that it is true generally that VA (facility 
not indicated) does not accept 911 transports, including if 
the patient is not stable or symptoms indicate special needs 
such as a monitored bed.  The physician also indicated that 
if a patient had chest pain, shortness of breath, seizure, 
etc., he would not come to the VA medical center (particular 
VA facility not indicated).

In his notice of disagreement dated in April 1998, the 
veteran wrote that he left the VA hospital due to "non-
care" and that contact with VA could not be made because it 
was a Saturday.  The veteran wrote that the VA facility did 
not have emergency unit or emergency staff on weekends, and 
the veteran had previously had bad experiences with VA. 

In a letter to the veteran dated in April 1998, it was 
indicated by MAS that a staff physician had reviewed the 
claim and determined that the services provided the veteran 
from May 17, 1997 to May 27, 1997 were not emergent and that 
VA facilities were available.  

A letter dated in May 1998 from a private physician, Phil 
Roy, M.D., reflects that he treated the veteran on May 18, 
1997 "on an emergent basis" and that this was an 
"emergency hospitalization."  Angiograms were performed 
which disclosed complete right iliac artery obstruction 
secondary to a thrombosis.  Proceeding "on an urgent basis" 
to attempt to declot the system, attempted dissection of the 
arteries was undertaken.  The veteran was taken "on an 
urgent basis" to the operating room where an aortobifemoral 
bypass was done with a right femoropopliteal bypass graft, 
and a Witzel gastrostomy.  Thereafter, the veteran continued 
to have cardiac irregularities for which he was seen by a 
consulting cardiologist, and he had a secondary bleed of his 
graft, probably secondary to anticoagulants, and a technical 
tear of a suture hole, so that he was reexplored on May 21, 
1997, and thereafter had a very pleasing recovery. 

II. Law

When there is no prior authorization for payment of medical 
expenses, the law provides that veterans entitled to hospital 
care or medical services may be reimbursed (or payment made, 
under specific circumstances on their behalf to another 
facility, etc.), under certain circumstances, for the 
reasonable value of such care or services for which such 
veterans have made payment from sources other than VA.  The 
circumstances set forth under the law 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1999) are specific, and 
include the following:

(1) Such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

(2) Such care or services were rendered to a veteran in need 
thereof:

	(A) for an adjudicated service-connected disability;

	(B) for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability;

	(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or

	(D) for any illness, injury or dental condition in the 
case of a veteran who is 1) a participant in a vocational 
rehabilitation program; and 2) medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, etc.; and

(3) VA or other federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise or practical, or treatment 
had been or would have been refused.

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment, requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993); 
Parker v. Brown, 7 Vet. App. 116, 119 (1994). 

The regulations also provide further explanation and guidance 
regarding the feasibility criteria referred to in 38 C.F.R. § 
17.120(c).  Admission to a private or public hospital at VA 
expense may be authorized only if a VA medical center or 
other Federal facility is not "feasibly available."  38 
C.F.R. § 17.53 (1999).  Factors to be considered are the 
urgency of the veteran's medical condition, the relative 
distance of travel, and the nature of treatment required.  
Id.  Additionally, if care at a private or public hospital is 
authorized at VA expense under any of these factors, the 
authorization may be continued only for the "period of time 
required to stabilize or improve the condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated."  Id.

III. Emergency Treatment Determination

Based on the above evidence, the Board finds that the care 
the veteran received at the private hospital beginning on May 
17, 1997 was under medical emergency conditions.  The 
statement from the treating private physician during that 
hospitalization who characterized the treatment as "on an 
emergent basis" and as "emergency hospitalization," 
coupled with the clinical findings of complete right iliac 
artery obstruction secondary to a thrombosis, and the 
undertaking of a right femoropopliteal bypass graft, clearly 
reflect the emergency nature of at least initial treatment 
during this hospitalization.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120(b).  The opinion by a VA physician, reported 
in an April 1998 letter denying the veteran's claim, reflects 
the bare conclusion, with no explanation for the basis of the 
opinion, that services provided the veteran during private 
hospitalization from May 17, 1997 to May 27, 1997 were not 
emergent.  The Board finds that the fact that the veteran's 
wife drove him to the hospital instead of utilizing 911 
services, as well as the bare conclusion by a VA physician 
that services provided were not emergent, are of lesser 
significance than the actual clinical picture and the private 
treating physician's more thorough statement regarding the 
emergent nature of the veteran's condition during 
hospitalization.

IV. Feasible Availability of VA or Federal Facility

With regard to the further question of whether a VA medical 
center was feasibly available, the evidence does not appear 
to support the MAS' conclusion that it was.  In this regard, 
it appears (from the VA fee basis staff physician note dated 
November 4, 1997) that the (unspecified) VA Medical Center 
does not accept 911 transports, including if the patient is 
not stable or symptoms indicate special needs such as a 
monitored bed.  The physician also indicated that if a 
patient had chest pain, shortness of breath, seizure, etc., 
he would not even have come to a VA Medical Center.  While 
the MAS, including, apparently, VA physicians (though their 
opinions are not directly of record), concluded that VA 
facilities were available to provide care, this statement 
does not support that bare conclusion.  The reported VA 
medical opinion does not discuss the urgency of the veteran's 
medical condition, the relative distance of travel, or the 
nature of treatment required, including what specific 
treatment could or would have been provided by a VA Medical 
Center at any time during the hospitalization, including 
whether a VA Medical Center could have or would have 
performed an aortobifemoral bypass or other procedures 
performed during the relevant period of private 
hospitalization.  Additionally, the veteran has alleged that 
VA Medical Center is not open on weekends for treatment.  
While this assertion is not proven, neither has it been 
rebutted by VA, nor have any specific explanations been 
offered by MAS as to whether the veteran's presenting 
condition on May 17, 1997 (or conditions treated during 
hospitalization) would have been treated or refused had he 
presented to a VA Medical Center on May 17, 1997.  
38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(c).  The mere 
fact that a VA medical center is in the same city as a 
private hospital does not establish that it is feasibly 
available.  See Cotton v. Brown, 7 Vet. App. 325, 328 (1995). 

The remaining question in this case, then, is whether other 
VA facilities or other Federal facilities were feasibly 
available during the relevant period of hospitalization.  See 
38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(c).  As to this 
question, the record is silent as to whether other VA or 
Federal facilities were available to the veteran, including 
any VA or Federal facilities that provide emergency 
treatment, and the record is silent as to such factors as the 
relative distance of travel, especially in light of the 
urgency of the veteran's medical condition and the nature of 
treatment required.  See 38 C.F.R. § 17.53. 

Moreover, further development is required to determine the 
period of time the veteran's emergency treatment at the 
private hospital continued during the period of 
hospitalization.  There is no opinion of record regarding 
what period of time was required for the veteran's initial 
emergent condition on May 17, 1997 to stabilize or improve, 
if, in fact, it did stabilize or improve, during the period 
of hospitalization ending May 28, 1997.  The only opinion of 
record, by the private physician, was that the veteran's 
"emergent care," at some undefined point, became treatment 
"on an urgent basis."  Therefore, further development is 
warranted as indicated below. 

In light of the above, the Board is of the opinion that 
additional development is warranted.  In order to afford the 
veteran due process of law, the case is REMANDED for the 
following actions:

1.  The MAS should provide specific 
information regarding: the distance in 
miles to the nearest VA or Federal 
facility or facilities, relative to the 
veteran, the VA Medical Center referenced 
in the MAS decisions, and the private 
Healtheast St. John's Hospital; whether 
such VA or Federal facility or facilities 
provide emergency treatment of the nature 
presented by the veteran on May 17, 1997; 
and whether the veteran would have been 
treated or would have been or refused 
treatment on May 17, 1997 had he 
presented to such a VA or Federal 
facility. 

2.  The MAS should obtain a written VA 
medical opinion as to: 1) whether, in 
light of the urgency of the veteran's 
medical condition, the nature of 
treatment required, and relative distance 
of travel to the nearest VA or Federal 
facility, travel to such VA or Federal 
facility was feasible; and 2) whether the 
veteran's initial emergent condition on 
May 17, 1997 stabilized or improved 
during the period of hospitalization 
through May 28, 1997, and, if so, what 
period of time was required for it to 
stabilize or improve so that transfer of 
the veteran to a treating VA facility was 
feasible.

3.  The MAS should readjudicate the issue 
of entitlement to payment of unauthorized 
medical expenses incurred in connection 
with private hospitalization from May 17, 
1997 to May 28, 1997. 

4.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 9 -


